Title: IX. Humphrey Ploughjogger to the Boston Evening-Post, 5 September 1763
From: Adams, John,Ploughjogger, Humphrey
To: Boston Evening Post (newspaper)


      
       
        5 September 1763
       
       To the Publishers of theBoston Evening-Post.
       Plese to print this in your next,
       Humphry Ploughjogger.
      
      It is a pleasant Thing to see ones Works in print.—When I see the news, with my letter int about Hemp, I do say it made me feel as glad, as a glass full of West India rum, sweetned with loaf shugar, would.—But yet, even then I want so presumptious, as to hope hardly, that such a fine ellokent gentleman, as Mr. U. would stoop to take so much notice of me.—He is a noble, high flown riter, like Mr. Harvey, amost. I’ve red Mr. Harvey’s meditations, our minister lent it to me.—But tho’ I will own Mr. U. is a wonderful, lofty, sublyme riter, yet I cant join with him, in a good many things. I hope his honor, wont be offended, if I tell him what they be.
      1st. I dont like his advice to leeve off studying the decrees, and original sin.—for tho I cant hardly beleeve, that heathens and infants are all lost, for Adams first transgreshon, yet them doctrines are great misterees, that we ought to pry into, as far as the word can guide us.—I do declare I would not leeve off reeding Mr. Willard, Mr. Edwards, and Mr. Taylor, and Dr. Whitby about them points, for all my knowledge in farming, added to Mr. U’s knowledge too.
      2dly. Next comes one thing that I do like, that is the line of latin. I love to see, now and then, some latin, in the books I reed. I amost think I understand it sumtimes, especially when I see it in Mr. Flavels works, it comes in so natural.—I ask our ministur to conster it to me, and our schoolmaster sumtimes. But I find they dont understand every thing, they get plunged, now and then. I got our school-master to conster that line in Mr. U’s piece. He made bungling work ont, but as well as I cou’d pick out it ment “that a man could not swim above water, that had poverty pulling him downwards at his heels.”—This is a queer picture, it made me laff, tho I tho’t it was hard-hearted too for poverty to keep pulling a man down under water that try’d to keep up.—And I dont know, since my ritings have been taken so much notice off, but I should have been a great larnt man if it had not been for this cruel jade poverty, that has allways been striving mite and main to drown me.—Nevertheless it put me in mind of a rogue’s trick, I used to play when I was a boy.—I used to catch a grate pout, and put a wyth in his gills, and then put him in the water.—He would swim and struggle about the top of the water, but could not dive down deep. Now seems to me, we mite as well conster that latin thus. “The pout can’t dive to the bottom that has a wyth in his gills.”—Poverty can be signify’d by a wyth in his gills, keeping the pout at the top of the water, as well as by an old rinkled hagg at a man’s heels, pulling him under. But conster it which way you will there is a deel of sense int.—Seems to me there’s more sense in sum of these latin skraps, that I get our larnt men to conster, than in so much Inglish any where.—I wonder how tis! I allways rite best about what I dont understand.—Ive rit a deel about this latin, and it sounds very well too, seems to me, considering.
      3dly. Next comes one thing that I cant bare, i.e. advising ministurs to study farming and work at it too.—Our ministurs are wordly-minded enuff, aready, and they dont give themselves haff enuff to reeding and study now—I’m sure, many of um dont make so good sarmons, as I could with my poor abilities, thof I say’t.—But if they should take to farming they would not reed at all hardly.—they would not reed their bibles enuff, I’m afeard, and they would leeve off reeding of Mr. Dodridge’s works, and Mr. Harvey’s, and Sandyman’s and such like wonderful works, and would do nothing but grind sarmons, in that sarmon-mill a Concordance.—Their duty is to provide food and cloathing for our souls not our bodies, to feed the spiritual sheep and lambs, not to spend time in taking care of the herds and flocks of the field—to sow the seed of the word, and pray for the preparation of the spiritual soil in mans hart to receeve it, not to till the carnal ground.—I do avouch it, this tho’t of Mr. U’s is worse than poperee, and I had rather ministurs should be as lazey as they do say monks are in other countries and unmarried like them, that they mite give themselves wholly to reeding and study and prayer, than have um careful about farming.
      4thly. But I do like his advice to doctors wonderful well. I wonder how Mr. U. could think of all them sensible remarks he made about the doctors. They mite do a world of good by taking his advice. Yet I’m afeard they wont, for if they should they would cure or prevent a grate many destempurs, that now fetch um good fees,—Yet I do raly beleeve they would do more good to mens health, by making um drink good, cleer, well-made, well-kept cydur, and good currunt wine, and cherry wine, and such like, insteed of rum and brandy and wine made of haff rum and haff cydur, as they do now, than they can by all their pills and drops and rubub. And yet I beleeve they do a grate deel of good with these things, too.—Mr. U. does but just mention Lawyers, and indeed I dont know what bisness he had to mention them at all when riting about farming, or any thing else that is good, unless theyre grown better than they were when I was a young man. My great grandfather was one of Oliver Cromwell’s men, and I’ve heard it, in our family by tradishon, that good, pious, larnt Mr. Hugh Peters us’d to say, it would never be good times, till the nation got rid of 150.—Sumbody asked what he ment by 150?—He said three L’s.—and when he was asked what he ment by three L’s? he said, the Lords, the Levites and the Lawyers.—About 30 years ago, when I us’d to go to court sumtimes, I used to be of Mr. Peters’s mind amost about Lawyers, sumtimes.—But they do say, Lawyers are grown much better now, and stand up stoutly for liberty.—Indeed I’ve heard my grandfather say, his father told him, there was abundance of lawyers, that bawled out for liberty, and fought for it too, in his day, tho most of um went over o’ t’other side to that calf the holy martir.
      5thly. The next thing I dont altogether like.—Mr. U seems to run quite out of his way, to pick a quarrel with Mr. J.—I cant devise what his reason was.—I guess several things.—Sumtimes I think he has studied oratary, and oratary, our ministur says, is the art of gaining attenshon. And he mite think there was no way of gaining attenshon so shure, as to make fokes think him a party-man. For he would get the attenshon of one haff the world thro love, and of tother thro hatred.—Sumtimes I think he made a pass at Mr. J. to let fokes know his reason for signing himself U.—But upon the whole, I beleeve it most likely Mr. U. has been a deputy for sum town, and been made a justice by the Governor and then was dropt by his town, and so forsooth tho’t his town was angry with him for taking a favour from the Governor, and now is turning about to tother side in order to get in again.—But I beleeve he is out in his pollyticks, for country fokes love to have their deputys in good understanding with the Governor, and I guess Mr. U’s town turn’d him out for sumthing else.—Nevertheless I dont know but Mr. U is rite to quarrel a little, for there is sumthing in man that delites in fighting.—When I was a boy, I used to love to see boys box it, and cocks fight, and rams too.—I see two rams fight once, they would run back two or three rod, and then run head to head, till one of them split the skull rite in two, and down he dropp’d, as dead as a herring.—This was a dredful cruel fight, yet I do say, I lov’d to see it.—And they do say, that in other countries, grate gentelfokes keep dogs, and bares, and bulls, a purpose to see um fight. Now just so our grate fokes do seem to love to see newspaper fighting among us, deerly. And Mr. U. by fighting a little this way, might hope to make fokes take more notice about our fine plant Hemp.—So that his quarrelling may do sum good.—But if he rites again I hope he’ll go farther—For I’ve alter’d my mind since I rit my tother letter, and I amost think, he and I may rite, in a good natur’d way, to all itarnity, about any thing to do good, and our works will never be read twice.—But there is one sartain way of making fokes reed and study our works as larnt men do latin books, and that is by drawing plaguy, black, ugly pictures of sum grate men, as the Governor, Lt. Governor, sum Counsellors or Judges, or of Bluster and Whackum, and Gamuts and Chaplains.—Let us pick out sum rite down clever man, no matter what side he is of, and tell a parcel of rouzing lies about him, and our ritings will be got by heart, and by this meens we may slide into mens minds sum knolledge about hemp.—My mind is alter’d by what I since see in good Mr. Flavell’s works, that “man is more wrathful than grateful.”
      6thly. I dont know what bissness he had to suspect me of bad designs in what I rote.—I’le take my corporal oath, I never went to meeting of a sabbath day, nor never followed a corps to the grave in my life, with less mallice in my heart, and less designs of doing hurt, than I had when I rote that lettur, let U, or J, or he, or they suspect or beleeve what they will.
      But I dont never know when to stop, hardly, matter comes in to my noddle so fast.—I’ve read abundance in my day, but I did not begin to read a grate deel till I was matter of 35, and I cant larn to spell nicely. But since I married this second wife, that is a young woman, I dont love to go to bed so soon as she does, so I reed and rite a world now, and I do spell better and better.
      I’ve rambled about so long that I’ve no room hardly to say any thing about hemp, and I’m resolved I wont never rite a piece without sum stroke or other about hemp.—Mr. U has convinced me more than ever of the worth ont, and I’m resolved to sow an acre or two out next May, and if I make it do pritty well I’le send you an account ont, for I do desine to reed and rite and study and work about hemp, till I get it into fashon.—Our deputy tells me that a ropemaker told him, the best hemp he uses all the year round, grows in this country. I wish I knew where it grows.—When I go to Boston I’le ask the ropemakers what town it is raised in, and then rite a lettur (not to be printed tho) to sumbody in that town, and ask him a few more questions about it, for Mr. U hant made every thing quite cleer to me.—I want to know whether they sow it in rows, and so plough amongst it, or whether they sprinkle it over all the land.—Whether they plough the land at first deep or shallow.—And how they brake and swingle and hatchel it.—It is such grate long trade I cant devise how they handle it. And I want to know whether they use such brakes and swingle boards and knives as we do about flax.—As for beeting with beetles or hammers I dont understand that very well.
      They do say, they raise abundance ont, at Phyladelphy. I wish sum of our rich men would send there and hire a man that knows about it, and could do the labour to come here and teech us.—He would find his account int, and prove himself a grate paytrot.—But sum how or other I will find out how to manage it, if I spend a month in a year every year about it.—For it is a thing of grate value.—One thing I know, if we’d rais’d a little more ont for 20 years past, and made a proper use ont, I’ll be hang’d with the first hemp I can raise, if we should have had so big rates to pay.
      So no more at present, Cousin Fleets, from your lofing kinsman
      
       Humphry Ploughjogger
      
     